 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 EMILE AUGUSTE AND MAVIS                       Case No.: 2:17-cv-6194-RSWL (PLAx)
   MURPHY, individuals,
12                                               JUDGMENT
                       Plaintiffs,
13                                               Judge: Hon. Ronald S. W. Lew
        v.                                       Courtroom: 6C
14
   BMW OF NORTH AMERICA, LLC, a                  Action Filed: July 11, 2017
15 Delaware Limited Liability Company;           Trial Date: March 19, 2019
   and DOES 1 through 10, inclusive,
16
                        Defendants.
17
18
19        This action came on regularly for trial on March 19, 2019, in Courtroom 6C of
20 the United States District Court, Central District of California, the Honorable Ronald
21 S.W. Lew presiding. Plaintiffs Emile Auguste and Mavis Murphy were represented at
22 trial by Laura E. Goolsby and Stephanie S. Pengilley. Defendant BMW of North
23 America, LLC was represented at trial by Mark G. Arnzen, Jr. and Monica Y.
24 Hernandez.
25        A jury of seven (7) persons was regularly impaneled and sworn. Witnesses were
26 sworn and testified. At the close of evidence, the Court granted Defendant BMW of
27 North America, LLC’s motions for judgment as a matter of law on Plaintiffs’ implied
28 warranty and civil penalty claims. After hearing the evidence and argument of counsel,

                                             1               Case No. 2:17-cv-6194-RSWL (PLAx)
                                     [PROPOSED] JUDGMENT
 1 the jury was duly instructed by the Court and the case was submitted to the jury with
 2 directions to return a verdict on Plaintiffs’ express warranty claim. The jury
 3 deliberated and thereafter returned to the Court its verdict as follows:
 4 1.         As to the Song-Beverly Consumer Warranty Act § 1793.2 for breach of
 5            express warranty, we, the jury in the above-captioned case, unanimously find
 6            for:
 7                   Plaintiffs   _______
 8                   Defendant ___X___
 9 If your response to Question 1 is for Plaintiffs, please answer Question 2. If your
10 response is for Defendant, do not answer Question 2.
11
12 2.         We, the jury in the above-captioned, unanimously award damages to
13            Plaintiffs in the amount of ______________ .
14
15 DATED: March 22, 2019                    SIGNED:             /s/
                                                            Presiding Juror
16
17
18 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment is
19 granted and shall be entered in favor of Defendant BMW of North America, LLC on
20 all of the claims asserted against it by Plaintiffs Emile Auguste and Mavis Murphy.
21
22 DATED: 3/27/2019                         s/ RONALD S.W. LEW
23                                          Honorable Ronald S. W. Lew

24
25
26
27
28


                                               2                      2:17-cv-6194-RSWL (PLAx)
                                            JUDGMENT
